ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 14 APRIL 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 14 AVRIL 1992
Official citation :

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United Kingdom), Provisional Measures, Order of 14 April 1992, I.CJ.
Reports 1992, p.3

Mode officiel de citation:

Questions d'interprétation et d’application de la convention de Montréal de

1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne

c. Royaume-Uni), mesures conservatoires, ordonnance du 14 avril 1992,
C.LJ. Recueil 1992, p.3

 

Sales number 6 07
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992 1992
‘ 14 avril
Rôle général
14 avril 1992 n° 88

AFFAIRE RELATIVE À DES QUESTIONS
- D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
= RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

: DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. Opa, Vice-Président, faisant fonction de président en l'affaire;
sir Robert JENNINGS, Président de la Cour; MM. LACHS, AGo,
SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA,
AJIBOLA, juges; M. EL-KOSHERI, juge ad hoc; M. VALENCIA-
OsPiNA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de son
Règlement,

Vu la requête enregistrée au Greffe le 3 mars 1992 par laquelle la Jama-
hiriya arabe libyenne socialiste et populaire (ci-après dénommée la

4
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 4

«Libye») a introduit une instance contre le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord (ci-après dénommé le «Royaume-Uni »)
au sujet d’un «différend entre la Libye et le Royaume-Uni concernant
l'interprétation ou l'application de la convention de Montréal» du
23 septembre 1971, différend qui trouve son origine dans des actes ayant
abouti à l'incident aérien survenu au-dessus de Lockerbie, en Ecosse, le
21 décembre 1988,

Rend l'ordonnance suivante:

1. Considérant que, dans sa requéte susmentionnée, la Libye fonde la
compétence de la Cour sur le paragraphe 1 de l’article 36 du Statut de la
Cour et le paragraphe 1 de l’article 14 de la convention pour la répression
d’actes illicites dirigés contre la sécurité de l’aviation civile faite à
Montréal le 23 septembre 1971 (ci-après dénommée la «convention de
Montréal »), instruments auxquels la Libye et le Royaume-Uni sont tous
deux parties;

2. Considérant que, dans sa requête, la Libye se réfère à la destruction,
le 21 décembre 1988, de l’appareil qui assurait le vol 103 de la Pan Am,
au-dessus de Lockerbie, en Ecosse; qu’elle indique en outre dans sa
requête que:

« En novembre 1991, le procureur général d’Ecosse (Lord Advocate
of Scotland) accusa deux ressortissants libyens (ci-après dénommés
les «accusés ») d’avoir, notamment, fait placer une bombe à bord [de
cet appareil]..., bombe dont l'explosion avait provoqué la destruction
de l’appareil»;

et qu’elle se réfère également, à cet égard, à l’article premier de la conven-
tion de Montréal, en affirmant que les allégations faisant l’objet de l’incul-
pation constituent une infraction pénale aux fins de cette disposition;

3. Considérant que, dans sa requête, la Libye soutient que la conven-
tion de Montréal est la seule convention pertinente en vigueur entre les
Parties qui traite de telles infractions, et que le Royaume-Uni est tenu
par les obligations juridiques résultant pour lui de la convention de Mont-
réal, lesquelles lui imposent d’agir en conformité avec la convention, et
seulement en conformité avec elle, pour les questions relatives au vol
Pan Am 103 et aux accusés;

4. Considérant que, dans sa requête, la Libye affirme qu’alors qu’elle-
même a pleinement satisfait à toutes ses obligations au regard de la
convention de Montréal, le Royaume-Uni a violé et continue de violer les
obligations auxquelles il est tenu envers la Libye en vertu des para-
graphes 2 et 3 de Particle 5, de l’article 7, du paragraphe 2 de l’article 8, et
de l’article 11 de la convention, qui disposent que:

« Article 5. ...
2. Tout Etat contractant prend également les mesures nécessaires
pour établir sa compétence aux fins de connaitre des infractions

5
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 5

prévues aux alinéas a, b et c du paragraphe 1° de l’article 1°, ainsi
qu’au paragraphe 2 du même article, pour autant que ce dernier para-
graphe concerne lesdites infractions, dans le cas où l’auteur présumé
de l’une d’elles se trouve sur son territoire et où ledit Etat ne l’extrade
pas conformément à l’article 8 vers l’un des Etats visés au para-
graphe 1% du présent article.

3. La présente convention n’écarte aucune compétence pénale
exercée conformément aux lois nationales. »

«Article 7. L'Etat contractant sur le territoire duquel l’auteur
présumé de l’une des infractions est découvert, s’il n’extrade pas ce
dernier, soumet l’affaire, sans aucune exception et que l'infraction ait
ou non été commise sur son territoire, à ses autorités compétentes
pour l'exercice de l’action pénale. Ces autorités prennent leur
décision dans les mêmes conditions que pour toute infraction de
droit commun de caractère grave conformément aux lois de cet
Etat.»

«Article 8. ...

2. Si un Etat contractant qui subordonne l’extradition à l’exis-
tence d’un traité est saisi d’une demande d’extradition par un autre
Etat contractant avec lequel il n’est pas lié par un traité d’extradition,
il a la latitude de considérer la présente convention comme consti-
tuant la base juridique de l’extradition en ce qui concerne les infrac-
tions. L’extradition est subordonnée aux autres conditions prévues
par le droit de l’Etat requis.

3. …
4, ..»

«Article 11. 1. Les Etats contractants s’accordent l’entraide judi-
ciaire la plus large possible dans toute procédure pénale relative aux
infractions. Dans tous les cas, la loi applicable pour l’exécution d’une
demande d’entraide est celle de l’Etat requis. |

2. Toutefois, les dispositions du paragraphe 1* du présent article
n’affectent pas les obligations découlant des dispositions de tout
autre traité de caractére bilatéral ou multilatéral qui régit ou régira,
en tout ou en partie, le domaine de l’entraide judiciaire en matière
pénale»;

5. Considérant qu’il est déclaré dans la requête qu’au moment où
l’inculpation a été communiquée à la Libye, ou peu de temps après, les
accusés se trouvaient en territoire libyen; qu'après avoir été informée de
Pinculpation, la Libye a pris les mesures nécessaires pour établir sa
compétence aux fins de connaître des infractions alléguées, conformé-
ment au paragraphe 2 de l’article 5 de la convention de Montréal; que la
Libye a aussi pris des mesures pour assurer la présence des accusés en
Libye en vue de l'engagement de poursuites pénales, qu’elle a ouvert une
enquête préliminaire afin d’établir les faits et qu’elle a soumis l’affaire à

6
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 6

ses autorités compétentes pour l'exercice de l’action pénale; que la Libye
n’a pas extradé les accusés, du fait qu’il n’existe pas de traité d’extradition
en vigueur entre le Royaume-Uni et elle-même, ni de base permettant
l’extradition des accusés conformément au paragraphe 2 de l’article 8 de
la convention de Montréal, puisque cette disposition subordonne l’extra-
dition au droit de l’Etat requis et que le droit libyen interdit l’extradition
de ressortissants libyens; et que, conformément au paragraphe 1 de l’ar-
ticle 11 de la convention de Montréal, la Libye a sollicité l’assistance des
autorités judiciaires du Royaume-Uni dans la procédure pénale engagée
par elle, les autorités compétentes libyennes offrant de coopérer aux
enquêtes menées au Royaume-Uni ou dans d’autres pays, mais que le
Royaume-Uni et les responsables de l'application des lois de ce pays ont
refusé de coopérer d’aucune manière aux enquêtes libyennes;

6. Considérant qu’il est aussi allégué dans la requête du Gouvernement
libyen que le Royaume-Uni a clairement montré qu’il n’entend pas agir
dans le cadre fixé par la convention de Montréal, mais qu’au contraire il
entend contraindre la Libye à lui remettre les accusés, en violation des
dispositions de cette convention; que, plus particulièrement, le Royaume-
Uni, par ses actions et menaces contre la Libye, tente, en violation du para-
graphe 2 de l’article 5 de la convention de Montréal, d’empécher la Libye
d@’établir sa compétence légitime pour connaître de la question; que, par
ses actions et ses menaces, le Royaume-Uni tente, en violation de la
convention de Montréal, d’empécher la Libye d’exercer le droit qui lui est
conféré par le paragraphe 3 de l’article 5 de ladite convention d’exercer sa
compétence pénale pour connaître de la question conformément à sa
législation nationale; qu’en tentant de contraindre la Libye à remettre les
accusés, le Royaume-Uni essaie, en violation de la convention de
Montréal, d'empêcher la Libye de remplir l'obligation que lui impose
l’article 7 de la convention de soumettre l’affaire à ses autorités compé-
tentes pour l’exercice de l’action pénale et que les efforts déployés par le
Royaume-Uni pour contraindre la Libye à remettre les accusés consti-
tuent également une violation du paragraphe 2 de l’article 8 de ladite
convention aux termes duquel l’extradition est subordonnée au droit de
l'Etat requis; et qu’en refusant de fournir les détails de son enquête aux
autorités compétentes en Libye ou de coopérer avec elles, le Royaume-
Uni a manqué au devoir d’entraide judiciaire envers la Libye stipulé au
paragraphe 1 de l’article 11 de la convention de Montréal et violé ses obli-
gations au regard de celle-ci;

7. Considérant que la Libye, dans sa requête, prie la Cour de dire et
juger:

«a) que la Libye a satisfait pleinement à toutes ses obligations au
regard de la convention de Montréal;

b) que le Royaume-Uni a violé, et continue de violer, ses obliga-
tions juridiques envers la Libye stipulées aux articles 5, para-
graphes 2 et 3, 7, 8, paragraphe 2, et 11 de la convention de
Montréal;
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 7

c) que le Royaume-Uni est juridiquement tenu de mettre fin et de
renoncer immédiatement à ces violations et à toute forme de
recours à la force ou à la menace contre la Libye, y compris la
menace de recourir à la force contre la Libye, ainsi qu’à toute
violation de la souveraineté, de l'intégrité territoriale et de
l'indépendance politique de la Libye»;

8. Considérant que, plus tard dans la journée du 3 mars 1992, le jour
même où la requête a été déposée, le Gouvernement libyen a présenté une
«demande urgente tendant à ce que la Cour indique quelles mesures
conservatoires des droits de la Libye doivent être prises à titre provisoire
et sans délai», en se référant à l’article 41 du Statut de la Cour et aux arti-
cles 73, 74 et 75 de son Règlement; et considérant que dans cette demande
la Libye, se référant au paragraphe 4 de l’article 74 du Règlement de la
Cour, a prié en outre le Président, en attendant que la Cour se réunisse,
d’exercer le pouvoir qui lui était conféré par cet article d’inviter les Parties
à agir de manière que toute ordonnance de la Cour sur la demande en
indication de mesures conservatoires de la Libye puisse avoir les effets
voulus;

9. Considérant que, dans sa demande en indication de mesures conser-
vatoires, la Libye, renvoyant à l’exposé des faits figurant dans sa requête, a
allégué que le Royaume-Uni s’efforçait activement de contourner les
dispositions de la convention de Montréal en menaçant de recourir à
différentes actions contre la Libye pour contraindre celle-ci, en violation
de la convention, à remettre ses deux ressortissants accusés; qu’il était
affirmé dans la demande que le Royaume-Uni avait fait savoir qu’il pour-
rait tenter d’obtenir ou imposer des sanctions dans les domaines écono-
mique, aérien ou autres contre la Libye, si celle-ci n’obtempérait pas aux
exigences du Royaume-Uni, et que ce dernier avait refusé d’exclure l’utili-
sation de la force armée contre la Libye; et que la Libye estimait que de
telles actions seraient manifestement illégales et inappropriées au regard
des dispositions applicables de la convention de Montréal, alors en parti-
culier qu’elle-même se conformait pleinement à ladite convention;

10. Considérant que, dans sa demande en indication de mesures
conservatoires, la Libye affirmait en outre que, dans la mesure où le diffé-
rend concernait l'interprétation ou l’application de la convention de
Montréal, il incombait exclusivement à la Cour de statuer sur la validité
des actions de la Libye et du Royaume-Uni au regard de cette convention;
que seule l'indication de mesures conservatoires interdisant au Royaume-
Uni d’engager les actions considérées contre la Libye pouvait permettre
d'éviter que les droits de la Libye ne fussent irrémédiablement lésés, en
fait ou en droit; et que des mesures conservatoires étaient aussi requises
d’urgence pour que le Royaume-Uni s’abstienne de toute action pouvant
avoir des effets préjudiciables sur la décision de la Cour en l’espèce et qu’il
s’abstienne de toute mesure qui risquerait d’aggraver ou d'élargir le diffé-
rend, comme ne manquerait pas de le faire Pimposition de sanctions
contre la Libye ou l’emploi de la force;
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 8

11. Considérant que la Libye, estimant que la compétence de la Cour
en l’espèce est prima facie établie en vertu de la convention de Montréal, a
soutenu qu’il n’existait aucun empéchement à l’indication de mesures
conservatoires et a prié en conséquence la Cour d’indiquer sans délai des
mesures conservatoires pour:

«a) interdire au Royaume-Uni d’engager aucune action contre la
Libye visant à contraindre ou obliger celle-ci à remettre les
personnes accusées à une autorité judiciaire, quelle qu’elle soit,
extérieure à la Libye;

b) veiller à éviter toute mesure qui porterait atteinte de quelque
façon aux droits de la Libye en ce qui concerne la procédure
judiciaire faisant l’objet de la requête libyenne »;

12. Considérant que le 3 mars 1992, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le Greffier a transmis par télécopie au Gouvernement du
Royaume-Uni une copie certifiée conforme de la requête, conformément
au paragraphe 2 de l’article 40 du Statut et au paragraphe 4 de l’article 38
du Règlement de la Cour, et une copie certifiée conforme de la demande
en indication de mesures conservatoires, conformément au paragraphe 2
de l’article 73 du Règlement de la Cour;

13. Considérant que, conformément au paragraphe 3 de l’article 40 du
Statut de la Cour et à l’article 42 de son Règlement, des copies de la
requête ont été transmises aux Membres des Nations Unies par l’entre-
mise du Secrétaire général de l'Organisation des Nations Unies, ainsi
qu'aux autres Etats admis à ester devant la Cour;

14. Considérant que, le 12 mars 1992, le Greffier a adressé à l’Organisa-
tion de l’aviation civile internationale, conformément au paragraphe 3 de
Particle 69 du Règlement de la Cour, la notification prévue au para-
graphe 3 de l’article 34 du Statut de la Cour, et que, le 25 mars 1992, le
Greffier, conformément à l’article 43 du Règlement, a adressé la notifica-
tion prévue à l’article 63 du Statut aux Etats, autres que les Parties en
litige, qui apparaissaient, sur la base de renseignements obtenus des
gouvernements dépositaires, comme étant parties à la convention de
Montréal du 23 septembre 1971;

15. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité libyenne, le Gouvernement libyen a invoqué les dispositions
du paragraphe 2 de l’article 31 du Statut de la Cour et a désigné
M. Ahmed Sadek El-Kosheri pour siéger en qualité de juge ad hoc en
l'affaire;

16. Considérant que, compte tenu des souhaits exprimés par les
Parties, le Vice-Président de la Cour, faisant fonction de président en
Vaffaire, a fixé au 26 mars 1992 la date de l’ouverture de la procédure orale
sur la demande en indication de mesures conservatoires, conformément
au paragraphe 3 de l’article 74 du Règlement, et que les Parties ont été
avisées de cette décision le 6 mars 1992:

17. Considérant que le 26 mars 1992, lors de l’ouverture des audiences

9
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 9

sur la demande en indication de mesures conservatoires, le Vice-Président
de la Cour, faisant fonction de président en l’affaire, s’est référé, entre
autres, à la demande formulée par la Libye en vertu du paragraphe 4 de
Particle 74 du Règlement et a déclaré qu'après avoir procédé à un examen
très attentif de toutes les circonstances alors portées à sa connaissance il
était parvenu à la conclusion qu’il n’y avait pas lieu pour lui d'exercer le
pouvoir discrétionnaire conféré au Président par cette disposition;

18. Considérant que, lors des audiences publiques tenues les 26 et
28 mars 1992 conformément au paragraphe 3 de l’article 74 du Règlement
de la Cour, des observations orales sur la demande en indication de
mesures conservatoires ont été présentées par les Parties:

au nom de la Libye:

par S. Exc. M. Al Faitouri Sh. Mohamed, agent,
M. Ian Brownlie, Q.C.,
M. Jean Salmon,
M. EricSuy;

au nom du Royaume-Uni:

par M.F.D. Berman, C.M.G., agent,
M. Alan Rodger, Q.C.,
M™ Rosalyn Higgins, Q.C.;

et qu’à l’audience des questions ont été posées par des juges, auxquelles
les Parties ont ultérieurement répondu par écrit, dans le délai fixé à cet
effet conformément au paragraphe 4 de l’article 61 du Règlement de la
Cour;

19. Considérant qu’à l’audience du 28 mars 1992 (matin) la Libye a
conclu comme suit:

«La Libye confirme qu’elle demande à la Cour de bien vouloir
indiquer les mesures conservatoires suivantes :

a) d’enjoindre au Royaume-Uni … de ne pas prendre contre la Libye
de mesures calculées pour exercer sur elle une coercition ou la
forcer à livrer les individus accusés à quelque juridiction que ce
soit hors de la Libye: et

b) de faire en sorte qu'aucune mesure ne soit prise qui puisse porter
préjudice de quelque manière aux droits de la Libye en ce qui
concerne les instances introduites par les requêtes de la Libye » ;

20. Considérant qu’à l’audience du 28 mars 1992 (après-midi) le
Royaume-Uni a conclu comme suit:

«Que la Cour doit refuser d’indiquer des mesures conservatoires
dans l’affaire relative à des Questions d'interprétation et d'application
de la convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni)» ;

a * »

10
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 10

21. Considérant que le paragraphe 1 de l’article 14 de la convention de
Montréal, que la Libye invoque comme base de la compétence de la Cour
dans la présente affaire, est ainsi libellé:

«Tout différend entre des Etats contractants concernant l’inter-
prétation ou l’application de la présente convention qui ne peut
pas être réglé par voie de négociation est soumis à l’arbitrage, à
la demande de Pun d’entre eux. Si, dans les six mois qui suivent la
date de la demande d’arbitrage, les parties ne parviennent pas à se
mettre d’accord sur l’organisation de l’arbitrage, l’une quelconque
d’entre elles peut soumettre le différend à la Cour internationale
de Justice, en déposant une requête conformément au Statut de la
Cour»;

22. Considérant que, dans sa requête, la Libye déclare qu'il existe un
différend entre elle et le Royaume-Uni concernant l'interprétation ou
l'application de la convention de Montréal; qu’il n’a pas été possible de
régler ce différend par voie de négociation; qu’une demande adressée par
elle au Royaume-Uni en vue d’un arbitrage du différend a été rejetée par
le Royaume-Uni, et que les Parties n’ont pas pu se mettre d’accord sur
l’organisation d’un tel arbitrage; et que, eu égard à l’urgence qu’il y a à
remédier aux violations continues de la convention de Montréal par le
Royaume-Uni et au refus de ce dernier de soumettre le différend à l’arbi-
trage, la Cour a compétence pour connaître des réclamations que la Libye
présente en vertu de la convention de Montréal; considérant que, dans sa
demande en indication de mesures conservatoires, la Libye a fait valoir
que la compétence de la Cour dans la présente affaire était prima facie
établie en vertu de la convention de Montréal; et considérant qu’au cours
de la procédure orale la Libye a confirmé ces vues et a soutenu en outre
que les différentes conditions prévues par le paragraphe 1 de l’article 14
de la convention de Montréal avaient été remplies, y compris les exi-
gences relatives au délai de six mois;

23. Considérant qu’au cours de la procédure orale la Libye a également
soutenu que les droits dont elle sollicitait la protection étaient établis;
que lesdits droits constituaient l’objet de la requête principale; que les
circonstances faisaient apparaître le risque qu’un préjudice imminent et
irréparable soit causé auxdits droits; et que l’exercice par la Cour et par
le Conseil de sécurité de leurs pouvoirs respectifs ne suscitait en aucune
manière un conflit;

24. Considérant que lors de la procédure orale le Royaume-Uni a
soutenu que la Libye n’avait pas établi que le paragraphe 1 de l’article 14
de la convention de Montréal semblait prima facie constituer une base sur
laquelle la compétence de la Cour pourrait être fondée, la Libye n’ayant
pas établi l’existence d’un différend concernant l'interprétation ou
l’application de ladite convention de Montréal; qu’à supposer même
qu’un tel différend existe la Libye n’avait pas établi qu’il ne pourrait être
réglé par voie de négociation; que, même si le différend ne pouvait être
ainsi réglé, la Libye n’avait pas dûment présenté une demande d’arbi-

11
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 11

trage; et que, même si une telle demande avait été présentée, le délai de
six mois prévu dans ladite disposition n’était pas expiré lors du dépôt de la
requête de la Libye;

25. Considérant que le Royaume-Uni a soutenu en outre que la Libye
n’avait pas établi l'existence possible des droits invoqués; qu’il n’y avait
aucun lien entre les droits dont la protection était sollicitée et les mesures
conservatoires demandées; et que rien n’établissait que les droits dont la
protection était sollicitée subiraient un préjudice irreparable au cas où les
mesures conservatoires demandées ne seraient pas indiquées;

26. Considérant que le Royaume-Uni a aussi soutenu que la preuve de
Purgence n’avait pas été rapportée; qu’il n’y avait aucune preuve que le
Royaume-Uni eût menacé la Libye de mesures, y compris l'emploi
éventuel de la force armée, comme !’alléguait la Libye; que les mesures
conservatoires demandées étaient vagues et imprécises et ne se prêtaient
pas à être indiquées par une ordonnance de la Cour; que, contrairement
à ce que prétendait la Libye, des mesures conservatoires ne pouvaient
pas être indiquées à seule fin d’empêcher l’aggravation ou l’extension
d’un différend et que, même si tel était le cas, rien ne justifiait de les ac-
corder sur cette base compte tenu des circonstances de la présente affaire;

27. Considérant que le Royaume-Uni a aussi soutenu que les mesures
conservatoires demandées par la Libye devraient être refusées comme
ayant pour fin d’entraver le Conseil de sécurité de l'Organisation des
Nations Unies dans l’exercice des pouvoirs qui lui ont été conférés et
d’empécher le Conseil de sécurité de prendre des mesures visant un diffé-
rend plus large dans lequel il était allégué que l'Etat libyen était coupable
de terrorisme d’Etat;

28. Considérant que, à la suite des accusations formulées par le procu-
reur général d’Ecosse contre les deux ressortissants libyens à propos de la
destruction de l’appareil qui assurait le vol Pan Am 103, le Royaume-Uni
et les Etats-Unis d'Amérique ont, le 27 novembre 1991, publié la déclara-
tion commune suivante:

«Les Gouvernements britannique et américain déclarent ce jour
que le Gouvernement libyen doit:

— livrer, afin qu’ils soient traduits en justice, tous ceux qui sont
accusés de ce crime et assumer la responsabilité des agissements
des agents libyens;

— divulguer tous les renseignements en sa possession sur ce crime, y
compris les noms de tous les responsables, et permettre le libre
accés 4 tous les temoins, documents et autres preuves matérielles,
y compris tous les dispositifs d’horlogerie restants;

— verser des indemnités appropriées.

Nous comptons que la Libye remplira ses obligations prompte-
ment et sans aucune réserve»;

29. Considérant que la teneur de cette déclaration a ensuite été exami-
née par le Conseil de sécurité de l'Organisation des Nations Unies, lequel

12
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 14 IV 92) 12

a adopté, le 21 janvier 1992, sa résolution 731 (1992), dont les passages
pertinents se lisent comme suit:

« Le Conseil de sécurité,

Profondément troublé par la persistance, dans le monde entier,
d’actes de terrorisme international sous toutes ses formes, y compris
ceux dans lesquels des Etats sont impliqués directement ou indirecte-
ment, qui mettent en danger ou anéantissent des vies innocentes, ont
un effet pernicieux sur les relations internationales et peuvent
compromettre la sécurité des Etats,

Gravement préoccupé par tous les agissements illicites dirigés
contre l’aviation civile internationale et affirmant le droit de tous les
Etats, conformément à la Charte des Nations Unies et aux principes
du droit international, de protéger leurs nationaux des actes de terro-
risme international qui constituent une menace à la paix et à la sécu-
rité internationales,

Profondément préoccupé par ce qui résulte des enquétes impliquant
des fonctionnaires du Gouvernement libyen et qui est mentionné
dans les documents du Conseil de sécurité qui font état des
demandes adressées aux autorités libyennes par les Etats-Unis
d'Amérique 245, la France !:2 et le Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord 23, liées aux procédures judiciaires
concernant les attentats perpétrés contre les vols de la Pan American
et de l’Union de transports aériens,

2. Déplore vivement le fait que le Gouvernement libyen n’ait pas
répondu effectivement à ce jour aux demandes ci-dessus de coopérer
pleinement pour l’établissement des responsabilités dans les actes
terroristes susmentionnés contre les vols 103 de la Pan American
et 772 de l’Union de transports aériens;

3. Demande instammentaux autorités libyennes d’apporter immé-
diatement une réponse complète et effective à ces demandes afin de
contribuer à l’élimination du terrorisme international;

! $/23306; 2 S/23309; 3 S/23307; 4 S/23308; 5 S/23317 »:

30. Considérant que, lors de la procédure orale, les deux Parties ont
évoqué la possibilité imminente que le Conseil de sécurité impose des
sanctions à la Libye afin de lui enjoindre, entre autres, de livrer les accusés
au Royaume-Uni ou aux Etats-Unis;

31. Considérant que la Libye a soutenu que des mesures conservatoires
devaient étre indiquées d’urgence afin d’obtenir que le Royaume-Uni
s’abstienne de tout acte susceptible d’avoir un effet préjudiciable sur la
décision de la Cour en l’espèce et, plus précisément, qu’il s’abstienne de

13
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 14 IV 92) 13

prendre aucune initiative dans le cadre du Conseil de sécurité pour porter
atteinte au droit d’exercer sa juridiction que la Libye demande a la Cour
de reconnaitre;

32. Considérant que le 31 mars 1992 (trois jours après la clôture des
audiences), le Conseil de sécurité a adopté la résolution 748 (1992), par
laquelle, entre autres, le Conseil de sécurité:

Gravement préoccupé de ce que le Gouvernement libyen n’ait pas
encore donné une réponse compléte et effective aux demandes
contenues dans sa résolution 731 (1992) du 21 janvier 1992,

Convaincu que l’élimination des actes de terrorisme international,
y compris ceux dans lesquels des Etats sont directement ou indirecte-
ment impliqués, est essentielle pour le maintien de la paix et de la
sécurité internationales,

Constatant, dans ce contexte, que le défaut de la part du Gouverne-
ment libyen de démontrer, par des actes concrets, sa renonciation au
terrorisme et, en particulier, son manquement continu à répondre de
manière complète et effective aux requêtes contenues dans la résolu-

tion 731 (1992) constituent une menace pour la paix et la sécurité
internationales,

Agissant en vertu du chapitre VII de la Charte,

1. Décide que le Gouvernement libyen doit désormais appliquer
sans le moindre délai le paragraphe 3 de la résolution 731 (1992)
concernant les demandes contenues dans les documents S/23306,
S/23308 et S/23309;

2. Décide aussique le Gouvernement libyen doit s’engager à cesser
de manière définitive toute forme d’action terroriste et toute assis-
tance aux groupes terroristes et qu’il doit rapidement, par des actes
concrets, démontrer sa renonciation au terrorisme;

3. Décide que tous les Etats adopteront le 15 avril 1992 les mesures
énoncées ci-dessous qui s’appliqueront jusqu’à ce que le Conseil de
sécurité décide que le Gouvernement libyen s’est conformé aux
dispositions des paragraphes | et 2 ci-dessus:

7. Demande à tous les Etats, y compris aux Etats non membres des.
Nations Unies et à toutes les organisations internationales, d’agir de
façon strictement conforme aux dispositions de la présente résolu-
tion nonobstant l'existence de tous droits ou obligations conférés ou

imposés par des accords internationaux ou de tout contrat passé ou
de toute licence ou permis accordés avant le 15 avril 1992»;

33. Considérant que le document S/23308, auquel se réfère la résolu-
tion 748 (1992), inclut les demandes exposées au paragraphe 28 ci-dessus;

14
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 14

34. Considérant que le Greffier, agissant sur les instructions de la
Cour, a informé les Parties le 4 avril 1992 que, conformément à l’article 62
de son Règlement, la Cour était disposée à recevoir, le 7 avril 1992 au plus
tard, les observations que les Parties pourraient souhaiter lui soumettre au
sujet des incidences éventuelles de la résolution 748 (1992) du Conseil de
sécurité sur l'instance introduite devant la Cour;

35. Considérant que, dans les observations qu’elle a présentées au sujet
de la résolution 748 (1992) du Conseil de sécurité, comme la Cour l’avait
invitée à le faire, la Libye soutient, en premier lieu, que cette résolution ne
porte pas atteinte aux droits de la Libye de demander à la Cour d’indiquer
des mesures conservatoires, étant donné que le Conseil, en décidant que la
Libye doit extrader ses ressortissants vers le Royaume-Uni et les Etats-
Unis, porte atteinte ou menace de porter atteinte à la jouissance et à l’exer-
cice des droits que la convention de Montréal confère à la Libye, ainsi qu’à
ses droits économiques, commerciaux et diplomatiques; et que la Libye
prétend dès lors que le Royaume-Uni et les Etats-Unis doivent adopter un
comportement qui ne soit pas de nature à porter atteinte aux droits de la
Libye, par exemple en demandant la suspension de la partie pertinente de
la résolution 748 (1992);

36. Considérant que la Libye, dans ses observations, soutient, en
second lieu, que le risque de contradiction entre la résolution et les
mesures conservatoires dont la Libye demande l’indication à la Cour ne
rend pas irrecevable la demande libyenne, vu qu’il n’y a en droit ni concur-
rence ni hiérarchie entre la Cour et le Conseil de sécurité et que chacun
exerce les compétences qui lui sont propres; et que la Libye rappelle à cet
égard qu’elle juge la décision du Conseil de sécurité contraire au droit
international et estime que le Conseil n’a exercé le pouvoir de qualifica-
tion qui ouvre la voie à l’usage du chapitre VII que comme prétexte pour
ne pas appliquer la convention de Montréal;

37. Considérant que dans les observations qu’il a présentées au sujet de
la résolution 748 (1992), comme la Cour l'avait invité à le faire, le
Royaume-Uni rappelle l'exposé fait en son nom à l’audience concernant
le rapport qui existe entre la présente procédure et la procédure en cours
dans le cadre du Conseil de sécurité ainsi que le rapport entre les pouvoirs
que la Charte confère respectivement à la Cour et au Conseil de sécurité;
qu’il soutient en outre que la résolution a imposé aux deux Parties des
obligations (que le Royaume-Uni a énumérées), qui demeurent, et qu’en
vertu du système de la Charte (notamment des articles 25 et 103) ces obli-
gations prévalent en cas de conflit avec des obligations découlant de tout
autre accord international:

38. Considérant que la Cour, dans le contexte de la présente procédure,
qui concerne une demande en indication de mesures conservatoires, doit,
conformément à l’article 41 du Statut, examiner si les circonstances
portées à son attention exigent l’indication de telles mesures, mais n’est
pas habilitée à conclure définitivement sur les faits et le droit, et que sa
décision doit laisser intact le droit des Parties de contester les faits et de
faire valoir leurs moyens sur le fond;

15
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 14 IV 92) 15

39. Considérant que la Libye et le Royaume-Uni, en tant que Membres
de l'Organisation des Nations Unies, sont dans l'obligation d’accepter et
d’appliquer les décisions du Conseil de sécurité conformément à l’ar-
ticle 25 de la Charte; que la Cour, qui, à ce stade de la procédure, en est à
l'examen d’une demande en indication de mesures conservatoires, estime
que prima facie cette obligation s’étend à la décision contenue dans la
résolution 748 (1992); et que, conformément à l’article 103 de la Charte,
les obligations des Parties à cet égard prévalent sur leurs obligations en
vertu de tout autre accord international, y compris la convention de
Montréal;

40. Considérant que si, à ce stade, la Cour n’a donc pas à se prononcer
définitivement sur l’effet juridique de la résolution 748 (1992) du Conseil
de sécurité, elle estime cependant que, quelle qu’ait été la situation avant
l’adoption de cette résolution, les droits que la Libye dit tenir de la con-
vention de Montréal ne peuvent à présent être considérés comme des
droits qu’il conviendrait de protéger par l'indication de mesures conser-
vatoires;

41. Considérant en outre qu’une indication des mesures demandées
par la Libye serait de nature à porter atteinte aux droits que la résolu-
tion 748 (1992) du Conseil de sécurité semble prima facieavoir conférés au
Royaume-Uni;

42. Considérant que, pour se prononcer sur la présente demande en
indication de mesures conservatoires, la Cour n’est appelée à statuer sur
aucune des autres questions qui ont été soulevées devant elle dans la
présente instance, y compris la question relative à sa compétence pour
connaître du fond; et considérant qu’une décision rendue en la présente
procédure ne préjuge en rien aucune question de ce genre et qu’elle laisse
intact le droit du Gouvernement libyen et celui du Gouvernement du
Royaume-Uni de faire valoir leurs moyens en ces matières;

43. Par ces motifs,

La Cour,
Par onze voix contre cinq,

Dit que les circonstances de l’espèce ne sont pas de nature à exiger
l’exercice de son pouvoir d'indiquer des mesures conservatoires en vertu
de l’article 41 du Statut.

POUR: M. Oda, Vice-Président, faisant fonction de président en l'affaire;

sir Robert Jennings, Président de la Cour; MM. Lachs, Ago, Schwebel, Ni,
Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar Mawdsley, juges;

CONTRE: MM. Bedjaoui, Weeramantry, Ranjeva, Ajibola, juges; M. El-
Kosheri, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quatorze avril mil neuf cent quatre-vingt-douze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les

16
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 14 IV 92) 16

autres seront transmis respectivement au Gouvernement de la Jamahiriya
arabe libyenne et au Gouvernement du Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord.

Le Vice-Président,
(Signé) Shigeru Opa.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Opa, Vice-Président, faisant fonction de président en l’affaire, et
M. NI, juge, joignent des déclarations à l’ordonnance; MM. EVENSEN,
TARASSOV, GUILLAUME et AGUILAR MAWDSLEY, juges, joignent une décla-
ration commune à l’ordonnance.

MM. LACHS et SHAHABUDDEEN, juges, joignent à l'ordonnance les
exposés de leur opinion individuelle.

MM. BEDJAOUI, WEERAMANTRY, RANJEVA et AJIBOLA, juges, et
M. EL-KoOSHERI, juge ad hoc, joignent à l'ordonnance les exposés de leur
opinion dissidente.

(Paraphé) S.O.
(paraphé) E.V.O.

17
